Citation Nr: 1816201	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  18-07 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder and alcohol use disorder. 


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1948 to October 1952.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a August 2017 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the Veteran applied for and the RO originally developed two separate claims for PTSD and alcohol use disorder.   After a Board remand in July 2016, the RO granted service connection for PTSD and alcohol use disorder, recharacterizing the two issues as one issue in the rating action on appeal.  The Board finds that this recharacterization has been appropriate as the record shows that the diagnoses are comingled and VA examination has shown that they are interrelated to one another.  See Clemons v. Shinseki, 23 Vet App. 1 (2009).  Additionally, all symptoms for each diagnosis will be considered for the entire rating under diagnostic code (DC) 9411.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's psychiatric disorder causes irritability, depressed mood, flashbacks, and nightmares, but does not cause impairment of thought processes, deficiency in memory, or affect his ability to maintain relationships with friends and family. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the PTSD and alcohol use disorder have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.7, 4.124(a), 4.130, DC9411 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.   

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, DC 9411, which provides for a 30 percent when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long- term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, DC 9411.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); see Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not limited to those symptoms listed in the General Formula.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  

Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Factual Background

VA treatment records from September 2011 show that the Veteran did not report having nightmares, feelings of numbness or detachment from others, depressed feelings, or hypervigilance.  

In November 2011 correspondence from the Veteran's spouse, she reported that the Veteran was generally "a humorous, upbeat, sociable person."  She stated that overtime he had become increasingly irritable and discontent, reporting he had "fits of anger" and that his "drinking increased over the years."  She stated that he had difficulty maintaining jobs, had difficulty making friends, and suffered frequent headaches.  

In February 2012 correspondence several of the Veteran's close friends and family provided information regarding the Veteran's mental health.  The Veteran's son stated that "growing up with my father was hell on earth," providing detail about how strict his father was and how much his father used to drink.  A friend of the Veteran stated that the Veteran would anger easily and would "criticize everything and everyone around him."  The Veteran's wife reiterated that his irritable behavior caused difficulties in his career and made it difficult for his family.  She stated that after the Veteran began to attend counseling, his symptoms gradually decreased and their relationship improved.

In an August 2012 notice of disagreement, the Veteran stated that his wife and children had to deal with "the brunt of my wrath."  He stated that after service he would frequently drink until he fell asleep.  He stated that he was confronted about his alcoholism in 2000 and began seeking counseling.  In correspondence that month, the Veteran reported that he had sought psychiatric treatment for PTSD.  He stated that he suffered from intrusive dreams, flashbacks, and nightmares.  He reported that he sometimes "shut[s] out the world" and avoided visiting hospitals because of his in-service experiences.  He stated that after August 2012, his flashbacks caused more difficulty sleeping.  

VA treatment records show that in an October 2012 PTSD assessment, the Veteran reported that he was uneasy and anxious, but otherwise did not have any other psychiatric symptoms.  He stated that he had difficulty working after service because of his problems with drinking.  The Veteran reported that he had good relationships with his sons and had several good friends.  The psychologist noted that the Veteran appeared distressed and showed indications of depressed mood, but did not have a thought disorder, had appropriate thought content and logical speech, had a normal affect, and did "not display any psychomotor agitation or psychomotor slowing."  The Veteran attended several counseling sessions beginning in that month. 

In December 2012, the Veteran reported that he had nightmares three to four times a week and intrusive thoughts every day.  The Veteran's affect was observed to be within normal limits and his though process was logical and goal directed with no indications of a thought disorder.  The psychologist at that time noted that the Veteran had improved somewhat over the course of counseling, stating that "his PTSD symptoms are minimal and do not [interfere] with his life."    The psychologist also found that the Veteran's depressive symptoms had improved and that the Veteran reported "beginning to enjoy his life again and noted that his relationships with his wife and children have improved as well." 

In November and December 2016, the Veteran began seeking counseling to manage his psychiatric symptoms.  He reported that he was frequently visiting the hospital to see his wife, which brought back intrusive memories and nightmares from service.  He stated that in the past few months his mood not "been too good."  He reported that he had lost ten pounds in the previous two months.  He denied suicidal ideations. 

In January 2017, the Veteran reported feeling "down" and irritable.  He stated that he had a decreased appetite and depressive symptoms, related to his wife's diagnosis of cancer.   The psychologist noted that the Veteran had normal emotional expression, logical speech, and no indications of suicidal ideation or delusions. 

In March and April 2017, the Veteran reported increased anger, anxiety, and sadness.  In May 2017, the Veteran reported "increased distress."  He reported difficulties with assisting his wife in hospice, which caused depressive symptoms, anxiety, and irritability.  Psychologists noted that the Veteran was oriented to time, person, place, did not endorse suicidal ideations, and had logical emotional expression. 

In June 2017, the Veteran stated that he had "allowed himself to feel and express a range of feelings," which helped him cope with the difficulties he was experiencing in life.  At that time, the Veteran stated he had feelings of "sadness, fear, and anger," related to his wife's deteriorating health.  The psychologist noted that the Veteran was tearful at times, but his speech and thought processes were logical and he did not endorse feelings of self-harm. 

In an August 2017 examination, the Veteran was diagnosed with PTSD and alcohol use disorder in long-term sustained remission.  The examiner characterized the occupational and social impairment caused by the Veteran's PTSD as occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  The examiner identified anxiety, suspiciousness, chronic sleep impairment and disturbances of motivation and mood as the applicable symptoms.  The Veteran reported that he was "able to maintain his craft" from his previous experiences as an engineer and capable to "socialize reasonably well."  

The examiner stated that the Veteran's PTSD would not be expected to cause more than mild impairment related to flashbacks, intrusive thoughts, or nightmares.  The examiner found that the Veteran experienced persistent negative emotional state, feelings of detachment from others, and persistent inability to experience positive emotions, which in turn caused irritability, hypervigilance, and sleep disturbance. Overall, the examiner found that the Veteran had "mild to moderate PTSD." 

Analysis

The Veteran is currently evaluated at a 30 percent rating for his PTSD.  The applicable period on appeal begins November 17, 2011, the effective date for the award of service connection for the Veteran's PTSD.  38 C.F.R. § 3.400.  The evidence does not show that the PTSD symptoms more closely approximate the criteria for a 50 percent rating.  

The 50 percent rating would be warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long- term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  DC 9411.  

First, the record shows that the Veteran's psychiatric disability does not affect his thought processes, speech, or judgment and did not cause delusions, hallucinations, or panic attacks.  At no point in the appeal period does the record show that the Veteran had panic attacks, impairment of memory, or impaired judgment.  VA treatment records and examination did not document any delusions or panic attacks, but largely found that the Veteran had thought processes congruent with the his emotional state.  Correspondence provided by the Veteran, his family, and friends show that his symptoms have caused difficulties in his relationships, however none reported that the Veteran's psychiatric symptoms affected his thought process or speech.  They also did not report panic attacks, memory difficulties, or lapses in judgment.  This suggests that while the Veteran's symptoms were difficult to manage, they did not pervade his cognitive ability or affecting the Veteran's judgment, speech, or thought processes.

The Veteran also appears to have effective social relationships.  Although the Veteran has reported and correspondence shows that he has some difficulties in social settings because of his symptoms, he has also stated that he has no difficulties making friends, is able to "socialize reasonably well," and had good relationships with his friends and family.  Therefore, while there may be some social impairment, the Veteran is also able to maintain and establish social relationships with those around him, which corresponds more to a 30 percent rating, rather than a 50 percent rating. 

The record does show that the Veteran reported consistent irritability, depressed mood, sleep impairment, and anxiety.  These symptoms appeared worse when the Veteran was having difficulties in his own life, but overall did not cause disturbances in his cognitive ability or in his relationships with those around him.  The Veteran attended counseling for several years at the VA to help him cope with his symptoms.  At times, his symptoms have caused him to become emotional during counseling, usually during difficult times.  Although his symptoms have been difficult to manage, his overall disability picture does not more closely approximate the criteria for a 50 percent rating under DC 9411. 

At no period on appeal does the record show that a 50 percent rating under DC 9411 is warranted.  Accordingly, the claim must be denied.  


ORDER

Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder and alcohol use disorder is denied.




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


